PER CURIAM:
William Gregory Hughes, appointed counsel for Tiekeron Martin in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Martin’s conviction and sentence are AFFIRMED.
We REMAND for the sole purpose of correcting the judgment to reflect Martin’s conviction for conspiracy to possess with intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. See United States v. Wimbush, 103 F.3d 968, 970 (11th Cir.1997) (affirming a defendant’s sentence while remanding for the sole purpose of correcting a typographical error in the judgment).